Citation Nr: 1401875	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder impingement syndrome with mild hypertrophic degenerative change of the acromioclavicular joint.  

2.  Entitlement to service connection for cervical spine disability.  

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to service connection for plantar fasciitis of the right foot.  

5.  Entitlement to service connection for sinusitis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1992 to June 1994, and from February 2008 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

During the current appeal, and specifically in June 2013, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the Veteran's claims file.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  Such assistance also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Bilateral Pes Planus and Plantar Fasciitis of the Right Foot

The Veteran contends that his current foot disorders were incurred and/or aggravated in service.  At his June 2013 hearing, the Veteran attributed his bilateral foot condition to the uncomfortable boots he was required to wear during his period of military service.  According to the Veteran, he was required to wear these boots while marching and walking for twelve hours a day every day, and he did not complain, or seek medical treatment for, his foot problems because everyone else in his unit was required to wear combat boots for extended periods of time, and thus experienced a similar level of discomfort in their feet.  The Veteran also asserted that he learned to adapt to the ongoing bilateral foot discomfort in service, and it was not until after his discharge, when he no longer had to wear the same type of boots and engage in the same activities that he realized something was wrong.  See June 2013 Hearing Transcript (T.), pp. 13-14.  Turning to the service treatment records, the Board notes that mild pes planus was shown on the Veteran's July 1991 enlistment examination report.  At the July 1999 examination pursuant to the Veteran' enlistment in the United States Army National Guard, the clinical evaluation of the Veteran's feet was once again shown to be abnormal, and the medical examiner noted that the Veteran had mild asymptomatic pes planus.  The remainder of the service treatment records are absent for any complaints of, or treatment for, foot problems, and the Veteran denied experiencing any foot trouble at the May 1994, June 1994 and February 1995 annual examinations.  

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  However, if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

The Veteran's post-service treatment records reflect that he was afforded a VA examination in October 2010, at which time he described his in-service experiences and noted that he began developing pain in the plantar aspect of his right foot in April 2008.  The Veteran also recounted how his foot pain increased with walking and prolonged marching activity.  Upon interviewing the Veteran, the examiner noted that the pain was located in the plantar aspect of the right foot and radiated from the calcaneus region to the area around the first and second metatarsal heads.  On physical examination, the VA examiner observed no abnormalities other than signs of pes planus in both feet.  The Veteran subsequently underwent an X-ray of his feet in March 2011, the results of which revealed bilateral pes planus.  Based on his review of the claims file, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having bilateral pes planus, and plantar fasciitis in the right foot.  

A January 2013 Podiatry note reflects that the Veteran presented at the Denver VA medical center (VAMC) with complaints of plantar foot pain in both feet.  After undergoing neurological testing, he was assessed with having plantar fasciitis and treated with plantar fascia injections to help alleviate his pain.  

First and foremost, the Board finds that the record is unclear as to whether the Veteran had a pre-existing bilateral foot disorder at the time of his initial service enlistment.  His service treatment records reflect a diagnosis of bilateral pes planus at the July 1991 enlistment examination, and his post-service treatment records reflect diagnoses of multiple foot disorders.  The Board also finds the Veteran competent to report symptoms of painful feet.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the Board finds that a remand for a VA examination and medical opinion is necessary to determine 1) whether the Veteran's bilateral pes planus existed prior to service; and, if so, 2) whether the pre-existing bilateral pes planus was aggravated by his service.  The Board further notes that the October 2010 VA examiner did not address whether the Veteran's plantar fasciitis of the right foot was related to his military service.  If VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the VA examiner should also provide an opinion as to whether the Veteran has any other foot disorder(s), to include plantar fasciitis, that is/are etiologically related to service.  

Cervical Spine Disability

The Veteran contends that his current neck disability was incurred in service, and specifically relates this disability to the type of vest he and his fellow servicemen were required to wear in service.  According to the Veteran, he was assigned to work with a Marine unit during his deployment in Iraq and, as a result, he was required to wear a heavy protective vest while serving on guard duty.  The Veteran contends that fulfilling his military duties (which included securing the gate and checking all the incoming convoys) while wearing this vest every day, placed a great deal of pressure on his neck.  See T., p. 7.  

Service treatment records associated with the Veteran's second period of active service reflect that he presented at the military clinic on several occasions in April 2008, with complaints of muscle spasms in his neck and back region.  According to the Veteran, the pain began after participating in physical training exercises, and after he started wearing a Kevlar vest.  Based on his evaluation of the Veteran, the medical examiner assessed the Veteran with spasms in the neck and upper back region, prescribed him with muscle relaxants, and recommended that he be taken off of guard duty.  A clinical report dated in June 2008 reflects that the Veteran presented at the military clinic once again in June 2008, at which time, he complained of a sore/stiff neck of one day duration after having slept in an odd position.  On physical examination, the medical examiner observed tightness in the muscles on the right side of the neck, and noted that the Veteran's range of motion had decreased as a result of his pain.  The Veteran was once again assessed with having muscle spasms.  

At the October 2010 VA examination, the Veteran described the circumstances surrounding the onset of his in-service neck pain and stated that, at present, his symptoms recur whenever he is lifts weights or falls asleep in an odd position for several hours at a time.  On physical examination, the examiner observed no abnormalities in the Veteran's neck and a March 2011 X-ray of the neck revealed mild scoliosis and mild spondylosis in the upper lumbar spine from the C2-3 through the C5-6 disc levels with associated mild kyphosis.  In the October 2012 addendum opinion, another VA examiner determined that the Veteran's documented cervical spine degenerative joint disease (DJD) and degenerative disc disease (DDD) were neither due to, the result of, or aggravated by, his 2008 in-service neck strain episodes.  The examiner acknowledged the Veteran's in-service treatment for neck spasms, but noted that service treatment records subsequent to the June 2008 treatment visit, and dated through the March 2009 demobilization examination, did not document any ongoing chronic neck complaints, evaluations, treatment or pathologic diagnoses.  The VA examiner further noted that post-service VA medical records dated from January 2010 to June 2012 were negative for any indication of neck treatment.  According to the examiner, a review of these records indicates that the Veteran's in-service 2008 neck strains resolved with no ongoing chronic problems.  

Although the October 2012 VA examiner provided an explanation as to why he believed the Veteran's current neck disability was not related to his in-service episodes of, and treatment for, neck spasms, it does not appear that the VA examiner's conclusion was based on an accurate and complete factual premise.  In this regard, VA treatment records dated in January 2010 and August 2011 reflect the Veteran's complaints of ongoing neck pain since wearing heavy protective vests in service, and the August 2011 VA treatment provider prescribed the Veteran with muscle relaxants to help alleviate his pain.  Contrary to the October 2012 VA medical opinion, these records show that the post-service treatment records were not, in fact, negative for any indication of neck treatment, nor were they a clear indication that the Veteran's neck symptoms had resolved with no ongoing chronic problems.  

Thus, the October 2012 opinion is of little probative value because it is not predicated on a thorough review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)  Also, the Board notes that the examiner failed to reconcile his conclusion with the Veteran's competent complaints of continuing pain in the neck region after service.  As it remains unclear whether the Veteran's neck disability was incurred in service, another remand is necessary for a new VA examination as well as a clarifying VA medical opinion.  

Sinusitis

The Veteran contends that he developed a sinus condition during his deployment in Iraq.  See November 2012 substantive appeal.  According to the Veteran, his exposure to the "super fine dust" in the Middle East made it difficult to breathe and led to his current sinus problems.  Although he was informed at discharge that these symptoms were normal and over-the-counter medication would help improve his condition, the Veteran testified at his hearing that he has continued to experience sinus pressure, headaches and difficulty breathing since his separation from service.  See T., p. 18.  

A review of the service treatment records reflect that the Veteran reported to experience sinus problems on the June 1992 Dental Health Questionnaire.  Also, at the February 2008 examination pursuant to the Veteran's re-enlistment in the U.S. Navy Reserves, the Veteran reported a history of wheezing problems, chronic or frequent colds, and hay fever.  

At the October 2010 VA examination, the Veteran provided his military history and noted that he developed some nasal obstructive symptoms, rhinorrhea, and sneezing while deployed in Kuwait; symptoms he attributed to his dust exposure while stationed in the Middle East.  At present, the Veteran reported to experience a continual sensation of obstruction that was worse in the left nares, along with rhinorrhea and occasional sneezing.  On examination, the examiner observed 25 percent obstruction of the left nares, and zero percent obstruction in the right nares.  The Veteran also underwent an X-ray of the sinus cavity in March 2011, the findings of which showed opacification of the right maxillary sinus which implied "either acute or chronic sinusitis."  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with right maxillary sinusitis and 25 percent obstruction of the left nares.  

The Veteran's more recent VA treatment records reflect that he presented at the Denver VAMC on several occasions throughout the years with complaints of sinus congestion, sinus pressure and headaches.  See January 2010 Ambulatory Care Outpatient Note; June 2012 VA outpatient note.  

Unfortunately, the October 2010 VA examiner did not provide an opinion regarding the etiology of the Veteran's diagnosed sinusitis.  As such, the claim should be remanded for a clarifying VA medical opinion that addresses the etiology of the Veteran's sinusitis.  

Left shoulder impingement syndrome

In the April 2011 rating action, the RO granted service connection for left shoulder impingement syndrome, with mild hypertrophic degenerative change of the acromioclavicular joint, and evaluated this disability as 10 percent disabling, effective January 22, 2010.  The Veteran contends that his service-connected left shoulder disability is more disabling than currently evaluated.  

During his hearing, the Veteran testified that October 2010 VA examination report was not an accurate reflection of the actual severity of his left shoulder symptoms.  According to the veteran, he underwent a steroid shot in his left shoulder two days prior to his October 2010 VA examination which affected the level and severity of his symptoms.  See T., p. 3.  The Veteran further stated that the effect of a steroid shot usually wears off within a few weeks and leaves him in much greater pain than what he was experiencing at the time of the October 2010 VA examination.  

Further review of the claims file reveals that the Veteran has not been afforded another VA orthopedic examination since the October 2010 evaluation, over three years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  In light of the Veteran's contentions, and given that it has been over three years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Finally, during his June 2013 Board hearing, the Veteran indicated that he still wished to have a personal hearing at a local VA office before a Decision Review Officer (DRO), prior to his claim being adjudicated by the Board.  See T., pp. 17-18.  A review of the claims file reflects that the Veteran has not been provided with a hearing nor has he withdrawn his request.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2013).  Thus, on remand, the Veteran should be afforded an opportunity to testify before a DRO at the RO, if he so desires.  38 U.S.C.A. § 7107 (2011).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for his requested personal hearing at the Denver RO in accordance with applicable procedures.  The Veteran should be provided with notice as to the time and place to report for said hearing.  

2. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's service-connected left shoulder disability, as well as his sinus problems, cervical spine disability, bilateral pes planus and plantar fasciitis, issued at the Denver VAMC, to include the VA Eastern Colorado Health Care System, dated from February 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3. Contact the Veteran to determine if he has obtained any private medical treatment for his left shoulder disability, sinus problems, bilateral pes planus, plantar fasciitis, and cervical disability.  If so, ask the Veteran to provide the full address for the private treatment facility where he receives, or has received, treatment for these disorders, as well as the specific dates in which he received treatment there.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his claimed disorders.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

4. Thereafter, schedule the Veteran for an appropriate VA examination with a VA podiatrist for the purpose of ascertaining the nature and etiology of any bilateral and/or unilateral foot condition(s) he may have.  The claims file, all records on Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  Following a review of the record and an examination of the Veteran, the examiner MUST provide a response to the following:

a. Specify the nature of any bilateral and/or unilateral foot disorder and provide diagnoses for all such identified disorders.  In doing so, please take note of the July 1991 enlistment examination report reflecting a diagnosis of pes planus prior to the Veteran's first period of active service (June 1992 - June 1994).  In addition, take into consideration the post service records reflecting diagnoses of bilateral pes planus (October 2010 VA examination report) and plantar fasciitis (January 2010 Podiatry Progress note; October 2010 VA examination report).  

b. Does the Veteran have a foot disorder that existed prior to his enlistment in service?

c. If so, is there clear and unmistakable evidence that the pre-existing foot disorder was not aggravated (or underwent a permanent increase in severity) during the Veteran's periods of active service.  If the Veteran's pre-existing foot disorder did undergo a permanent increase in severity, was that permanent increase in severity during service clearly and unmistakably due to the natural progress of the condition?  

d. Does the Veteran have a diagnosis of plantar fasciitis?  If so, then for this disorder, and any other foot disorder that did not pre-exist his active service, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his feet since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

5. In addition, schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  The claims file, all records on Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  [In particular, the examiner should take note of the April 2008 and June 2008 service treatment records which document the Veteran's complaints of, and treatment he received for his neck symptoms.]  Following a review of the record and an examination of the Veteran, the examiner should identify any cervical spine disorder(s) present, to include any muscular and/or neurological manifestations, and provide diagnoses for all identified disability(ies).  

For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its (their) clinical onset in service, or is(are) otherwise causally or etiologically related to the Veteran's military service, to include his in-service treatment for neck spasms.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his neck since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

6. Then, refer the claims file to the same VA examiner who conducted the October 2010 examination, or another VA physician if that examiner is unavailable.  The claims file, all records on Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner should specifically take into consideration the June 1992 Dental Health Questionnaire, and the February 2008 examination report which document the Veteran's in-service complaints of sinus and respiratory problems.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

a. Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sinusitis had its clinical onset in service or is otherwise related to the Veteran's military service, to include his reported in-service dust exposure while serving in Iraq.  In answering this question, the examiner should address the Veteran's assertions of ongoing sinus problems since service.  The examiner should set forth the medical rationale for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

b. In light of the fact that the Veteran reported a history of sinus problems on the June 1992 Dental Health Questionnaire, then to the extent possible, the examiner should also determine whether the Veteran had a sinus condition prior to his second period of active service (February 2008-April 2009)?  

c. If so, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the pre-existing sinus condition underwent a permanent increase in severity during the Veteran's second period of active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition?

All opinions expressed must be supported by a rationale for why the examiner(s) arrived at the opinion.  If any of the examiners determine that they cannot provide any of the opinions without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

7. Then, afford the Veteran a VA examination to evaluate the current severity of his service-connected left shoulder disability.  The claims file, all records on Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any indicated studies, including X-ray studies should be performed.  

All pertinent pathology associated with this service-connected left shoulder disorder should be noted in the examination report.  Range of motion testing should be conducted and in reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.  Tests of joint movement against varying resistance should be performed.  The examiner should determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also note any deformity, nonunion, malunion or history of dislocation of the shoulder.  The examiner should also provide an opinion concerning the impact of the service-connected left shoulder disability on the Veteran's ability to obtain and maintain substantially gainful employment.  The rationale for all opinions expressed should also be provided.  

8.	After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefits sought are not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


